Case 2:20-cv-09363-CAS-AGR Documentig Filed 12/01/20 Page1of2 Page ID #:34

Name and address:

Mark D. Litvack, State Bar No. 183652

Jeffrey D. Wexler, State Bar No. 132256
PILLSBURY WINTHROP SHAW PITTMAN LLP
725 South Figueroa Street, Suite 2800

Los Angeles, CA 90017-5406

Telephone: (213) 488-7100

Facsimile No.: (213) 629-1033

mark. litvack@pillsburylaw.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL GRECCOPRODUCTIONS, INC. CASE NUMBER:

 

2:20-cv-09363-CAS (AGRx)

y PLAINTIFF(S)

 

PARTICLE MEDIA, INC., et. al. REQUEST FOR APPROVAL OF

SUBSTITUTION OR WITHDRAWAL
DEFENDANT(S) OF COUNSEL

 

 

INSTRUCTIONS

Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).

Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).

If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I - WITHDRAWING ATTORNEY

Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Mark D. Litvack CA Bar Number: 183652

 

Firm or agency: PILLSBURY WINTHROP SHAW PITTMAN LLP

 

Address: 725 South Figueroa Street, Suite 2800 Los Angeles, CA 90017-5406

 

Telephone Number: (213) 488-7100 Fax Number: (213) 629-1033

 

 

E-mail: mark. litvack@pillsburylaw.com

 

Counsel of record for the following party or parties: PARTICLE MEDIA, INC., et. al.

 

 

 

Other members of the same firm or agency also seeking to withdraw: Jeffrey D. Wexler, State Bar No. 132256

 

jeffrey.wexler@pillsburylaw.com

 

 

 

G-01 (06/13) REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 1 of 2
Case 2:20-cv-09363-CAS-AGR Document 13 Filed 12/01/20 Page 2of2 Page ID #:35

SECTION II - NEW REPRESENTATION

[_] Nonew counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
party or parties in this case, and who is a member in good standing of the Bar of this Court.

[_] The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
proceed pro se, as self-represented litigants.

The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
who is a member in good standing of the Bar of this Court:

Name: Zheng “Andy” Liu CA Bar Number: 279327

 

Firm or agency: Aptum Law

 

Address: 750 Alam Lane #8244 Foster City, CA 94404

 

Telephone Number: (650) 475-6289 Fax Number: (510) 987-8411

 

 

E-mail: Andy.Liu@AptumLaw.us

 

SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney.” I have

given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.

Date; 12/01/2020 Signature: /s/ Mark D. Litvack

 

 

Name: Mark D. Litvack

 

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.

Date; 11/29/2020 Signature: /s/ Zheng "Andy" Liu

 

 

Name: Zheng "Andy" Liu

 

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):

substitution of counsel as specified above.

[] representing myself pro se in this case.

Date; 11/29/2020 Signature: /s/ Yiyi Jin

 

 

Name: Yiyi Jin

 

Title: General Counsel of Particle Media Inc.

 

 

G-01 (06/13) REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 2 of 2
